ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Drawings
The drawings filed 9/10/2021 as amended 2/25/2022 (Fig. 26) are accepted.

Examiner's amendment
An Examiner’s amendment to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The 2/25/2022 listing of claims is further amended in claim 1, at the beginning of step (a), as follows "(a) a compartment configured to contain a plurality of nucleic acids for a nanopore sequencing reaction, wherein..." This amendment is made in order to resolve the lack of antecedent basis in claims 2-3 and 33.

Reasons for allowance
2/25/2022 claims 1-12 and 27-35, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 13-26 are canceled.)


Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Varineau, Advanced Analytical and TECAN as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of fluidic and nanopore sequencing elements, robotic elements and software.  Additionally, Applicant's 2/25/2022 remarks at p. 9-13 supported the withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov.  
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631